Dismissed and Memorandum Opinion filed October 6, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00281-CV

   EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
  REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                     DECEASED, Appellant
                                         V.

   BRENDA DUBOIS BRADLEY, INDIVIDUALLY AND AS AGENT IN
    SUCCESSION OF DORA MILLER DU BOIS, DECEASED, ET AL,
                         Appellee

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-73434

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 29, 2016. The clerk’s
record was filed June 13, 2016. No reporter’s record or brief was filed.
      On July 28, 2016, this court issued an order stating that unless appellant
submitted a brief on or before August 29, 2016, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                        2